Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amended drawings received on 03/29/2022 are acknowledged and have been carefully reviewed. However, the replacement drawings necessitate a new 35 U.S.C. 112 (a) & (b) rejection as set forth below. 

Claim Rejections - 35 USC § 112(a) (New Matter)
The claim is finally rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first
paragraph as failing to comply with the description requirement since the replacement drawings introduce new matter and is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
 
The claim introduces new matter specifically in FIG. 6 because there is now a claimed surface and the location and depth cannot be clearly determined making the claim indefinite and non-enabling. The question is raised to where the surface is located and the depth of the surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Example colored in gray and pointed to below. Clarification is required.

    PNG
    media_image1.png
    749
    1115
    media_image1.png
    Greyscale

 
To overcome the above rejection, the examiner suggests removing the shading in the above example. 
 
Conclusion
The claim stands rejected under 35 USC 112 paragraph (a) & (b) as set forth above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SX MONTHS from the date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN TIANA RAKOS whose telephone number is 571-272‐9558. The examiner can normally be reached on Monday ‐ Friday 9:00AM‐5:00PM.
 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner,
Khawaja Anwar, can be reached at telephone number 571-272-7419 or the Examiner’s
Supervisor, Angela Lee, can be reached at telephone number (571)272-4453. The fax phone
number for the organization where this application or proceeding is assigned is 571‐273‐8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
 
/M.T.R./           
Examiner, Art Unit 2916    
/KHAWAJA ANWAR/Primary Examiner, Art Unit 2912